Title: Thomas Jefferson to Patrick Gibson, 7 March 1813
From: Jefferson, Thomas
To: Gibson, Patrick,Gibson & Jefferson


          Dear Sir Monticello Mar. 7. 13.
          Your favor of the 3d is recieved and the 50.D. it covered. should there be difficulty in remitting the 97.D. to Alrichs & Dixon of Wilmington by a draught a Richmond bank bill of 100.D. I have no doubt would be acceptable to them and the surplus 3.D. will make no odds, as I shall probably have to call for a roving machine from them in addition to that for carding. to the 3000.D. I have added in the inclosed note 1300.D. to cover your advances for me, their amount according to such statement as I am able to make as follows.
          
          
            
              1813.
              Jan.
              1.
              balance (exclusive of 3000 D)
              301.
              90
            
            
              
              
              13.
               Sims 
              15.
              95
            
            
              
              
              27.
               Hamilton
              100.
              
            
            
              
              
              
              cash
              100.
              
            
            
              
              Feb.
              10.
              powder (supposed)
              25.
              
            
            
              
              
              11.
               Gwathney 
              726.
              25
            
            
              
              Mar
              3.
               Alrichs 
              97.
              
            
            
              
              
              
              Cash
              50.
              
            
            
              
              
              
              carriage Bedfd flour @ 7/6
              188.
              75:
            
            
              
              
              
              
              1604.
              85
            
            
              
              Jan.
              1.
              due from T. M. Randolph and supposed to have been paid
              320.
              
            
            
              
              
              
              
              1284.
              
            
          
          within a fortnight after the date of the inclosed note, there ought to be paid you
          
            
              by mr John Harvie, on the inclosed note (which I expect Dr Brockenbrough takes up)
              176.
              90.
            
            
              by mr T. M. Randolph due Apr. 1. for another quarter’s rent of mills
              320.
              
            
            
              by mr S. J. Harrison for tobo due Apr. 7. amount not exactly known to me
              2000
              
            
            
              
              2496.
              90
            
          
          I do not count however on mr Randolph’s paiments to a day, desirous of indulging his convenience. to these will be added the proceeds of nearly 450. barrels of flour whenever it can be sold tolerably. however averse to the enlarging my note at the bank, so near the moment when I expected to reduce it, I have thought it preferable to selling my flour at a serious loss. I have no conception that the hostile vessels will continue in our bay after the equinoctial gales are over. it is too contrary to their interests & practice: for shutting the bay, nothing attempts to get out, but letting our vessels out they catch a part and the rest carry supplies to themselves in the peninsul & West Indies. their favor to the Eastern market shews their ignorance as well as wickedness. their minister did not know but that those were wheat states. the prices at N. York shew that their stock is exhausted. of course the British must open the Delaware and Chesapeake or starve their cruisers, their islands, their armies & friends in the peninsuls. and this their proclamations prove they do not mean to do. notwithstanding newspaper paragraphs & factitious letters, it is contrary to nature that the demand at Cadiz & Lisbon should not become enormous: and all we can furnish will not be enough to feed those two cities, the country within their reach & the armies accumulating in & near them. these considerations render it I think unwise to sell just in the moment of a short-lived blockade: but as soon as that is withdrawn, and the price has taken the rise circumstances may reasonably be expected to produce, sale ought to be made. I think we may risk the greater part of the month of April on this expectation, but that we should sell at the current price at towards the close of that month, if we shall not have sold before. for the present, my advice would be to sell as soon after the withdrawing of the squadron as the confidence of the buyers shall be restored & the purchases become animated, and altho’ I should be pleased to learn from time to time the rise of price, yet my confidence in your judgment induces me to wish you to follow it on the sudden emergencies which may arise & to sell my flour without waiting to consult me.  mr Darmsdat’s claim is a just one and ought to have been paid before now. it stands with the foremost on my list when a sale of flour shall have been made, or when the monies abovementioned shall be recieved. by that time perhaps the season of a new supply may call for double the sum.I should never have trespassed so far on your friendly advances, had they not been so increased by the bond to Griffin which never was intended to have been put into the channel it was, or any other which should not have allowed full time for the sale of my crop. he has two smaller ones, which tho’ expressed to be paiable in the midsummers of this & the next year, were not to be expected till the sale of the ensuing crops. they are the result of 10. years accounts with a jesuitical overseer, from whom I was then too distant to scrutinize any thing. Accept the assurance of my friendship & respect.
          
            Th:
            Jefferson
        